DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-13 and 15-19 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN2599800Y and/or CN201178210Y.
CN2599800Y and/or CN201178210Y each disclose substantially a cable connector (10/1), comprising: a housing having a slot; a terminal module (20/5) received in the slot, the terminal module comprising a plurality of groups of conductive terminals, at least one group of conductive terminals comprising two signal terminals, a first ground terminal located on one side of the signal terminals and a second ground terminal located on the other side of the signal terminals; and a cable (23/44) comprising signal wires (230/42) electrically connected to the signal terminals; wherein the at least one group of conductive terminals comprises a connecting portion connecting the first ground terminal and the second ground terminal (readable on grounding lines on circuit board 22 of CN2599800Y); wherein the cable comprises a ground shielding layer (242/32) wrapped around a periphery of the signal wires; wherein the connecting portion is at least partially wrapped and fixed on the ground shielding layer; wherein the cable does not comprise any ground wire. Should further issues arise, minor variations to CN2599800Y and/or CN201178210Y are deemed as being obvious design choice that are due to size, shape, arrangement of parts and/or that are due to old and well-known practice for one of ordinary skill in the art. For example, the use of a wing-shaped connecting portion would have been a matter of obvious shape design choice for one of ordinary skill in the art.
Allowable Subject Matter
Claims 4 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The recited limitations of wherein the first wing portion and the second wing portion are both parallel to the bridge portion, a first slit is formed between the first wing portion and the bridge portion, and a second slit is formed between the second wing portion and the bridge portion as recited in claims 4 and 14 plus all the limitations of the respective base claims are not shown or suggested by the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831